Title: From Benjamin Franklin to ——— Caccia, 8 March 1780
From: Franklin, Benjamin
To: Caccia, ——


Sir
Passy, March 8. 1780
I unfortunately mislaid M. Cavalliers Letter, & have totally forgotten the Subject of it, or I should have answer’d it long since. If you can make me recollect the purport of it, I will send you an Answer immediately. I have the honour to be Sir, Your most obedient & most humble Servt.
B Franklin
M. Caccia
 
Addressed: A Monsieur / Monsieur Caccia / a Paris
Notation: Passy franklin du 8. Mars 1780
